Citation Nr: 1711158	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for diabetes mellitus.

2. Entitlement to increases in the ratings for peripheral neuropathy of the left upper extremity (currently rated 10% prior to July 22, 2015, and 30% from that date).

3. Entitlement to increases in the ratings for peripheral neuropathy of the right upper extremity (currently rated 10% prior to July 22, 2015, and 40% from that date).

4. Entitlement to increases in the ratings for peripheral neuropathy of the left lower extremity (currently rated 10% prior to July 22, 2015, and 20% from that date).

5. Entitlement to increases in the ratings for peripheral neuropathy of the right lower extremity (currently rated 10% prior to July 22, 2015, and 20% from that date).

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which continued the ratings assigned for diabetes mellitus (40 percent) and peripheral neuropathy of the bilateral upper and lower extremities (10 percent each) and denied TDIU.  A September 2016 rating decision subsequently increased the ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities (as noted on the title page). In December 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

The Board notes that the Veteran filed a notice of disagreement with an August 2015 rating decision that denied service connection for traumatic brain injury, sleep apnea, and residual headaches; a review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO is currently processing these matters (to include issuance of a statement of the case).  As those issues have not been certified to the Board, they are therefore not before the Board at this time. 
FINDINGS OF FACT

1. On the record during his December 2016 videoconference hearing, the Veteran withdrew his appeal seeking increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities. 

2.  It is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from obtaining or maintaining regular substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal with respect to the Veteran's claims seeking increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities, and as this decision grants the remaining benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  


Legal Criteria, Factual Background, and Analysis
	
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Withdrawal of Increased Rating Claims for Diabetes Mellitus and Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record during his December 2016 hearing, the Veteran withdrew his appeal seeking increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, as the Board has no further jurisdiction to review appeals on these matters, they are dismissed.




TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

Entitlement to TDIU requires an impairment so severe that it is impossible for the claimant to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual, rather than a medical, question and is an adjudicative determination properly made by the Board or the RO. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Service connection has been established for diabetes mellitus, rated 20 percent from March 30, 2005, and 40 percent from October 21, 2008; bilateral hearing loss and tinnitus, rated 10 percent each, from March 30, 2006; posttraumatic stress disorder, rated 30 percent from March 16, 2009, and 50 percent from June 3, 2015; peripheral neuropathy of the left upper extremity, rated 10 percent from October 21, 2008, and 30 percent from July 22, 2015; peripheral neuropathy of the right upper extremity, rated 10 percent from October 21, 2008, and 40 percent from July 22, 2015; peripheral neuropathy of the bilateral lower extremity femoral nerve, rated 10 percent each from October 21, 2008, and 20 percent from July 22, 2015; peripheral neuropathy of the bilateral lower extremity sciatic nerve, rated 20 percent each from July 22, 2015; diabetic retinopathy, rated 10 percent from November 9, 2010; and residual scars, rated 0 percent from October 30, 2006.  Since October 21, 2008, the schedular rating requirement for a TDIU rating in 38 C.F.R.§ 4.16(a) has been met.  Therefore, the question remaining is whether the Veteran is unable to engage in substantially gainful employment because of his service-connected disabilities. 

In his June 2009 TDIU claim, the Veteran reported that his service-connected diabetes, PTSD, and peripheral neuropathy prevent him from securing or following any substantially gainful employment.  He worked as a service representative for 30 years and is not currently employed.   

During his December 2016 hearing, the Veteran testified that he received his GED during service on his way to Vietnam; postservice, he worked at a plant and took some air-conditioning and refrigeration courses in junior college, as well as an electronics course through the mail.  He worked for 30 years as a boiler tender, installing and starting up boilers.  He quit working because he could no longer perform his job.  

In a July 2009 statement, the Veteran's supervisor noted that the Veteran's job duties entailed travel away from home for extended periods.  Although his employer attempted to find assignments close to the Veteran's home, this was not possible due to customer needs.  The supervisor noted that the Veteran voluntarily retired on April 22, 2008.  

In a July 2011 statement, the Veteran's coworker noted that she worked with the Veteran for over 28 years and that his job as a Field Service Representative required him to be gone from home from weeks to months at a time.  During the last two to three years of his employment, it was getting difficult for the Veteran to continue the pace he was used to and perform the type of work required of him.  The need to be away from home was also becoming a hardship because of his continuing health issues, including diabetes and psychological issues, which were getting worse.  He therefore decided it was necessary to retire from the company.


The Veteran's treatment records include a private physician's opinion that the Veteran "certainly cannot" safely climb ladders, crawl, or carry any significant weight.  See  October 2008 private treatment record. 

On February 2009 VA diabetes examination, the Veteran reported that he quit working due to his anxiety and diabetic medication.  On February 2009 VA neurology examination, he reported persistent numbness and neuropathic pain characterized by tingling and burning sensations involving the toes and balls of his feet and intermittent numbness and tingling involving his hands.  The symptoms intensify after maintaining prolonged static postures.  He also reported reduced grip strength involving both hands, which results in difficulties in carrying out certain tasks; objects occasionally slip out of his hand unintentionally.  He also reported reduced dexterity involving his fingers.

On July 2015 VA diabetes examination, the examiner opined that the Veteran's diabetes impacts his ability to work in that he is required to take insulin several times a day and oral hypoglycemics, which require strict management and conditions that are susceptible for storage of insulin and provision for administration of injections, with frequent breaks for management. 

On July 2015 VA diabetic sensory-motor peripheral neuropathy examination, the examiner determined that, due to weakness in upper and lower extremities, the Veteran would have difficulty performing any activity that required lifting, weight-bearing, working with small objects or fine motor skills, gripping objects, etc.  Further, his neuropathy causes weakness in his extremities that would impact productivity. 

On July 2015 VA heart, hypertension, male reproductive, and kidney examinations, the examiners determined that the Veteran's heart and kidney disabilities, erectile dysfunction, and hypertension do not impact on his ability to work.

In an April 2016 VA treatment record, the Veteran's physician noted the Veteran's concern about employment and concluded that the Veteran is unemployable now due to his current multiple medical problems; he advised the Veteran to apply for unemployment.

The Board further notes that the Veteran was granted Social Security Administration (SSA) benefits as of April 2008 for diabetes.  A Physical Residual Functional Capacity Assessment reveals no postural, manipulative, visual, communicative, or environmental limitations.  The Veteran could frequently lift up to 10 pounds and occasionally lift up to 20 pounds.  He could stand and/or work (with normal breaks) for at least two hours and sit (with normal breaks) for a total of about six hours in an eight-hour workday.  Due to his neuropathy and painful sensations in his feet, he could stand and walk a total of two hours in an eight-hour day with customary breaks.  However, the Sequential Vocational Guide noted that, on a function-by-function basis, the Veteran's residual functional capacity ruled out his ability to perform past relevant work and all past relevant jobs; his residual functional capacity requires light and restricted work. 

SSA determinations are relevant and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's appeal; however, they are not binding on the Board. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  While the SSA determined that the Veteran could perform light and restricted work, it did not indicate what types of employment the Veteran would be capable of performing given his education and his decades of experience as a field service representative.  Further, the Board finds it significant to note that the Veteran has performed the same occupation for the last 30 years and that the SSA concluded that he can no longer perform this work.

Based on the foregoing, the Board finds that that it is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training and experience.  Accordingly, resolving reasonable doubt in his favor, as required, a TDIU rating is warranted.

ORDER

The appeals seeking increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities are dismissed.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


